ORDER

PER CURIAM:
AND NOW, this 8th day of April, 1996, Denise D. Ashley having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated November 14, 1995; the said Denise D. Ashley having *93been directed on February 14, 1996, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Denise D. Ashley is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.